      Case 4:19-cv-04731 Document 1 Filed on 12/05/19 in TXSD Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JUAN CARDOZO                                     §
                                                 §
vs.                                              §          C.A. NO. 4:19-cv-04731
                                                 §                       (JURY)
STATE FARM LLOYDS                                §


             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 190th Judicial District Court of

Harris County, Texas to the United States District Court for the Southern District of Texas,

Houston Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                          I.
                                  PROCEDURAL BACKGROUND

        1.     On November 5, 2019, Plaintiff filed this action against State Farm Lloyds in the

190th Judicial District Court of Harris County, Texas (Plaintiff previously filed suit against a

different State Farm entity but amended the Petition on November 5, 2019 deleting the original

State Farm entity and adding State Farm Lloyds). The state cause number is 2019-70340 (“State

Court Action”). In Plaintiff’s First Amended Petition (“Petition”), Plaintiff seeks monetary relief

over $250,000. State Farm was served on November 5, 2019. State Farm filed its answer on

November 27, 2019.
      Case 4:19-cv-04731 Document 1 Filed on 12/05/19 in TXSD Page 2 of 6



        2.     In accordance 28 U.S.C. § 1446, State Farm files this Notice of Removal to remove

the State Court Action from the 190th Judicial District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.

                                                   II.
                                         NATURE OF SUIT

       3.      Plaintiff filed this lawsuit alleging State Farm failed to pay insurance benefits owed

to him in accordance with his insurance policy for damage to his home and other property caused

by wind. See Plaintiff’s First Amended Petition at paragraphs 7-11. Plaintiff asserts causes of

action for breach of contract and for violations of Chapters 541 and 542 of the Texas Insurance

Code, violations of the Deceptive Trade Practices Act, and breach of the common law duty of good

faith and fair dealing. Id. at paragraphs 18-41.

                                              III.
                                       BASIS OF REMOVAL

       4.      The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

       5.      First, the parties are diverse. At all relevant times, Plaintiff was, and continues to

be, a Texas citizen. See Plaintiff’s First Amended Petition at paragraph 2. State Farm Lloyds is

an association of individual underwriters authorized to conduct business in Texas as a Lloyd’s plan

insurer, which is defined and set out in Chapter 941 of the Texas Insurance Code. The citizenship

of an unincorporated association is determined by the citizenship of each member of the entity,

not by the state where the entity is organized. Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d

877, 882–83 (5th Cir. 1993) (finding that a Lloyd’s plan association was not a Texas citizen); see

Griggs v. State Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is
      Case 4:19-cv-04731 Document 1 Filed on 12/05/19 in TXSD Page 3 of 6



a citizen of Illinois); Caballero v. State Farm Lloyds, No. CA-C-03-266, 2003 WL 23109217, at

*1 (S.D. Tex. Oct. 31, 2003) (same). At all relevant times, State Farm was, and continues to be,

an unincorporated insurance association whose underwriters were, and still are, citizens of states

other than Texas. See attached Affidavit of Michael Roper. Accordingly, State Farm is not a

citizen of the State of Texas.

       6.      Second, the amount in controversy exceeds 75,000. Plaintiff has pled that his

damages exceed $250,000. See Plaintiff’s First Amended Petition at paragraph 4. Thus, removal

to the Southern District of Texas is proper.

                                            IV.
                                     REMOVAL PROCEDURES

       7.      On November 5, 2019, Plaintiff filed the Amended Petition against State Farm

Lloyds in the 190th Judicial District Court of Harris County, Texas. State Farm was served on

November 5, 2019. State Farm filed its Answer on November 27, 2019. This Notice of Removal

is being timely filed on December 5, 2019. Accordingly, this Notice of Removal is timely filed

within 30 days of when State Farm received service, see 28 U.S.C. § 1446(b)(1), and within one

year from the commencement of this suit. See 28 U.S.C. § 1446(c)(1).

       8.      The Houston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiff’s property, which was allegedly damaged by wind and which forms the basis

of Plaintiff’s lawsuit, is located in Harris County, 28 U.S.C. § 1391(b)(2), and (2) Plaintiff’s State

Court Action was brought, and is pending, in Harris County. 28 U.S.C. § 1441(a). Harris County

is within the jurisdictional limits of the Houston Division. 28 U.S.C. § 124(b)(2).

       9.      All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,
      Case 4:19-cv-04731 Document 1 Filed on 12/05/19 in TXSD Page 4 of 6



pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Harris County District Clerk’s Office and served on the Plaintiff.

       10.     A jury fee was paid in state court and Defendant hereby request a jury trial in this

cause of action.

                                                V.
                                              PRAYER

       11.     State Farm respectfully requests that the above-styled action now pending in the

190th Judicial District Court of Harris County, Texas, be removed to this Honorable Court pursuant

to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State Farm and

against Plaintiff, that State Farm recover its costs, and for such other and further relief to which

State Farm may be justly entitled.

                                              Respectfully submitted,
                                              GERMER PLLC


                                              By:____________________________
                                                 DALE M. “RETT” HOLIDY
                                                 Federal Bar No. 21382
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 - Telephone
                                                 (713) 739-7420 - Facsimile
                                                 rholidy@germer.com
                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS
OF COUNSEL:
GERMER PLLC
James A. Tatem
State Bar No. 00785086
Federal I.D. No. 16798
America Tower
2929 Allen Parkway, Suite 2900
      Case 4:19-cv-04731 Document 1 Filed on 12/05/19 in TXSD Page 5 of 6



Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
jatatem@germer.com




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 5th
day of December, 2019.

       Shaun W. Hodge                                                    VIA CM/ECF
       THE HODGE LAW FIRM, PLLC
       Old Galveston Square Bldg.
       2211 Strand, Suite 302
       Galveston, Texas 77550




                                           DALE M. “RETT” HOLIDY
      Case 4:19-cv-04731 Document 1 Filed on 12/05/19 in TXSD Page 6 of 6




                                       EXHIBIT A
                                LIST OF ATTORNEYS/PARTIES

1.     Shaun W. Hodge
       shodge@hodgefirm.com
       THE HODGE LAW FIRM, PLLC
       Old Galveston Square Bldg.
       2211 Strand, Suite 302
       Galveston, Texas 77550
       Telephone: (409) 762-5000
       Facsimile: (409) 763-2300

Attorneys for Plaintiff

2.     Dale M. “Rett” Holidy
       rholidy@germer.com
       James A. Tatem
       jatatem@germer.com
       GERMER PLLC
       America Tower
       2929 Allen Parkway, Suite 2900
       Houston, Texas 77019
       Telephone: (713) 650-1313
       Facsimile: (713) 739-7420

Attorneys for Defendant


                                INDEX OF DOCUMENTS FILED
                                  WITH REMOVAL ACTION

                          JUAN CARDOZO VS. STATE FARM LLOYDS

               (a)        Plaintiff’s Original Petition
               (b)        Domestic Return Receipt for State Farm Insurance Company
               (c)        Plaintiff’s First Amended Petition
               (d)        Defendant State Farm Lloyds’ Original Answer and Jury Demand
               (e)        Docket Sheet
